DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-10, 12-13, 29-42 and 47 are pending:
		Claims 1-10, 12-13 and 47 are rejected.
		Claims 29-42 and 45 have been withdrawn. 
		Claims 1 and 10 have been amended.  
		Claim 47 has been added. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/16/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 09/16/2022 has been entered.
Response to Amendments
Amendments filed 09/16/2022 have been entered. 
Response to Arguments 
Arguments filed 09/16/2022 have been entered. Arguments were fully considered. 
On pages 6-7 of Applicant’s Arguments, Applicant argues that:
Applicant has amended claim 1 to further identify the oxidant as comprising elemental sulfur, wherein the elemental sulfur regenerates Fe(III) via Fe(II) oxidation and is reduced to sulfide. Rasmussen does not disclose or teach elemental sulfur as the regenerative oxidant. In Col. 9, 11. 62-68, the following reaction sequence is provided: 

The leach reaction equation: 


    PNG
    media_image1.png
    152
    525
    media_image1.png
    Greyscale

In the reaction sequence above, Fe3+ reduces the sulfidic/metallic compound of MeS to elemental sulfur (So). The reduced Fe2+ is subsequently regenerated to Fe3+ via exposure to oxygen (02). It can be clearly seen the elemental sulfur is not conducting any oxidation of Fe2+. If elemental sulfur were participating in the oxidation of Fe2+, the reaction scheme above would account for the production of sulfide (S-). Therefore, there is no disclosure or teaching in Rasmussen of elemental sulfur being an oxidant for Fe3+ regeneration. Consistent with the foregoing, sulfur is never described in Rasmussen as being a regenerative oxidant (RO). 

The Office argues that the presence of elemental sulfur in the reaction mixture of Rasmussen inherently results in regeneration of Fe3+ via oxidation of Fe2+. The reaction conditions in Rasmussen shown above are fundamentally inconsistent with the reaction conditions set forth in paragraphs [0081] and [0082] of the present published application, US 2020/0277211. Accordingly, it cannot be assumed that elemental sulfur behaves the same way in Rasmussen as it does in the present application. In fact, Rasmussen explicitly confirms that elemental sulfur does not behave in the same way, since elemental sulfur plays no oxidative role in the reaction scheme above. Therefore, no teaching is provided to the skilled artisan in Rasmussen to employ elemental sulfur as an Fe2+ oxidant. 

	In response to Applicant’s arguments that “[t]herefore, no teaching is provided to the skilled artisan in Rasmussen to employ elemental sulfur as an Fe2+ oxidant”, this argument is not persuasive because Rasmussen teaches that the elemental sulphur will form after using sulphur dioxide as a regenerative oxidant. The equation that Applicant relies upon in C9/L62-68 of Rasmussen is an example of one kind of regenerative reaction using air as the regenerative oxidant (RO) which is explained in Rasmussen (Rasmussen, “air used as the gaseous regenerative oxidant”; see C9/L39-45; “[t]he following chemical equations, as an example for…”; see C9/L55-65); therefore other regenerative reactions can occur in Rasmussen because Rasmussen also discloses that sulphur dioxide (SO2) can be used as the RO as an alternative as well as other similar compounds (Rasmussen, see C5/L65-C6/L7). Air is preferred in certain embodiments because of its abundancy and low costs however Rasmussen is not limited to air as the RO. Rasmussen discloses that elemental sulphur is present as a reduced oxidant that will react with Fe2+ as both are produced together in the leach equation as shown in C9/L62-68 of Rasmussen and by evidence of Audeh; Audeh discloses that elemental sulfur is a reduced oxidant following oxidation (Audeh, see C2/L40-50). Therefore Rasmussen teaches employing elemental sulphur as an oxidant. 
	In response to Applicant’s arguments that “[i]f elemental sulfur were participating in the oxidation of Fe2+, the reaction scheme above would account for the production of sulfide (S-)”, this argument is not persuasive because the sulfide will inherently form in Rasmussen by evidence of Hogen. A sulfide will inherently form as a part of the RO (i.e. Sulphur dioxde) and ferric chloride oxidation reaction in reactor vessel 12 shown in Fig. 2 of Rasmussen because the oxidation reaction of the Sulphur dioxide of Iron chloride in the anaerobic environment leads to elemental Sulphur and Fe2+ that will further reduce to a sulfide by evidence of Hogen; Hogen teaches that a sulfide forms under either aerobic or anaerobic conditions due to sulfur oxidation state changes during a cycle reducing sulfate to elemental sulfur ultimately to sulfide (Hogen, see Figs. 1-2, C2/L1-15, C10/L50-60, C11/L5-20, C13/L50-60, C16/L30-40 and claim 3). Fig. 1 of Hogen as copied below shows the naturally occurring reaction of sulfur reacting with naturally occurring iron in the environment to form a sulfide (“FeS” as shown below). 

    PNG
    media_image2.png
    506
    671
    media_image2.png
    Greyscale

Claim Objections
Claims 6-7 and 9 are objected for the following informalities: Claims 6-7 and 9 recite “the medium is…” consider rephrasing to – the medium comprises … -- for clarity and consistency with other claim language. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-13 and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, as defined by Association for Molecular Pathology v. Myriad Genetics No. 12-398 (569 U.S. June 13, 2013). The claims do not include additional elements that are sufficient to amount to without significantly more than the judicial exception because the claims are drawn to “an ammonium containing contaminant, an iron component, an oxidant comprising elemental sulfur, and a Feammox bacterium and/or enzyme”; specifically, the claims require that the Feammox bacterium is defined by its ability to oxidize ammonium coupled with a reduction of ferric iron to ferrous iron (Fe [III] → Fe [II]) and the elemental sulfur is defined by its ability to regenerate Fe(III) via Fe(II) oxidation and is reduced to sulfide. When considering the broadest reasonable interpretation of the independent claim, especially in light of the instant specification, the claimed composition is considered a natural product, under the Office Guidance, with respect to 35 USC 101, Association for Molecular Pathology v. Myriad Genetics, No. 12-398 (569 U.S. June 13, 2013).
	In order to determine whether the instant composition is directed to a natural product, a Subject Matter eligibility test, as described in the Federal Register (Vol 49, No 241, page 74,621) will be performed.  The first step is to determine if the claims are directed to a statutory category. In the instant application, the claims are directed to a composition which is a statutory category. Step 2A asks if the instant composition is directed to a Judicially Recognized Exception. In the instant application, the composition includes a microbe, found in nature, which is a judicial exception. Step 2B asks if the claims provide for additional elements that amount to significantly more than the judicial exception, that is, does the claimed composition possess markedly different characteristics than its counterpart found in nature. In the instant application, the claims do not include additional elements that amount to significantly more than the judicial exception.
	This analysis of the claimed composition, and its status as a natural product, is confirmed by an examination of the instant specification. First, the independent claim requires a Feammox bacterium, which is capable of certain redox reactions, and is presented with one of wastewater or soil. When looking at the instant specification, it appears that this Feammox bacterium, Acidimicrobiaceai Feammox bacterium A6, is naturally found in the soils of New Jersey, specifically, a 100 m radius around 40˚15’N-74˚30’W (see pgs. 11-12 of Application’s Specification). When considering other limitations in the independent claim 1, the ammonium containing contaminant, iron component and sulfur components are all naturally occurring therefore do not amount to significantly more. Independent claim 1 requires that elemental sulfur regenerates Fe (III) via Fe (II) oxidation and is reduced to sulfide, it known that this process is a naturally occurring process by evidence of Hogen (USPN 5,620,893). Hogen shows the naturally occurring process in the Fig. 1 and discloses that the oxidation state of sulfur may change during a cycle, sulfate being reduced to elemental sulfur and ultimately to sulfide (Hogen, see C10/L50-60), Hogen further discloses that the primary sediment produced in the cycle is iron sulfide limited by the available quantity of naturally-occurring environmental iron (Hogen, see C10/L50-60). The ammonium containing contaminant of claim 1 is also naturally occurring in soil and water (see Background in Applicant’s Specification). Therefore considering all the limitations of claim 1 as a whole, the combination of the ammonium containing contaminant, the iron component, the oxidant comprising elemental sulfur, and the Feammox bacterium are all naturally occurring in the environment therefore the composition of claim 1 is directed to a natural product. 
	When considering the limitations of the dependent claims, said dependent claims also recite elements that are naturally occurring in the environment (such as the elemental iron as recited in claim 5, wastewater as recited in claim 7, soil as recited in claim 9, FeS as recited in claim 47) therefore do not amount to significantly more. Although dependent claim 12 recites a non-nature based product limitation (the list of contaminants recited in claim 12), the markedly different characteristics analysis should be applied only to the nature-based product limitation. MPEP 2106.04(c)(I)(A). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. See MPEP 2106.04(c)(II). Here, the closest natural counterpart is naturally occurring Feammox bacterium. When the claimed Feammox bacterium is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed Feammox bacterium is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented).Therefore, when taking all of this together, it would appear that none of the claims are eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-13 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2015/0321933) in view of Rasmussen (USPN 5,051,191) by evidence of Audeh (USPN 4,647,287) and Hogen (USPN 5,620,893).
	Regarding claim 1, Jaffe teaches a medium comprising: an ammonium containing contaminant (“ammonium containing contaminant”) (see claim 4), an iron component (“ferric iron”) (see claim 8), and a Feammox bacterium and/or enzyme thereof capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II) (“Feammox bacterium is capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II)”) (see claim 1).
	Jaffe does not teach an oxidant comprises elemental sulfur and wherein the elemental sulfur regenerates Fe(lll) via Fe(II) oxidation and is reduced to sulfide.
	In a related field, Rasmussen teaches a method to detoxify sewage sludge (see Entire Abstract) comprising an oxidant (“a liquid regenerative oxidant RO”) (see C5/L63-65) comprises elemental sulfur (“oxidizes sulphidic/metallic compounds to elemental sulphur” sulfur; see C9/L50-55) and wherein the elemental sulfur (i.e. elemental sulphur) regenerates Fe(lll) via Fe(II) oxidation (“During oxidation of the sludge, Fe3+ is reduced to a ferrous iron ion, Fe2+ which is rapidly re-oxidized by the regenerative oxidant RO” and “the ferrous iron ion, Fe2+, is regenerated in situ back into ferric iron, Fe3+”) (Rasmussen, see C9/L45-50 and C9/L55-58) (elemental sulphur is a reduced oxidant of sulphur dioxide and will react with Fe2+ as both are produced in the leach equation shown in C9/L62-68 of Rasmussen) (Furthermore by evidence of Audeh, elemental Sulphur is a reduced oxidant; Audeh, see C2/L40-50) and is reduced to sulfide (a sulfide will inherently form in the present of the RO (i.e. Sulphur dioxde) and Fe during oxidation reaction in reactor vessel 12 shown in Fig. 2 of Rasmussen because there is an anaerobic environment; it is known in the art that a sulfide forms under either aerobic or anaerobic conditions due to sulfur oxidation state changes during a cycle reducing elemental sulfur ultimately to sulfide by evidence of Hogen (Hogen, see Figs. 1-2, C2/L1-15, C10/L50-60, C11/L5-20, C13/L50-60, C16/L30-40 and claim 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medium of Jaffe incorporating by the regenerative oxidant RO as disclosed by Rasmussen for the benefit utilizing Fe3+ again as a powerful oxidant (Rasmussen, see C9/L56-58; Jaffe, see “ferric iron Fe(III) is the electron acceptor”, see ¶74) and increased amounts of oxidation which could reduce residence time for anaerobic digestion (Rasmussen, see C10/L11-16; Jaffe, “feammox process…under this anaerobic incubation”, see ¶78).  
	Regarding claim 2, Jaffe and Rasmussen teach the medium of claim 1, wherein the Fe(II) oxidation generates hydrogen ions (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding composition claims 2-3, 10 and 47, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Regarding claim 3, Jaffe and Rasmussen teach the medium of claim 2, wherein the hydrogen ions are consumed in the ammonium oxidation (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties).  
	Regarding claim 4, Jaffe and Rasmussen teach the medium of claim 1, wherein the iron component comprises Fe(III) (“ferric iron”) (Jaffe, see claim 8).
	Regarding claim 5, Jaffe and Rasmussen teach the medium of claim 4, wherein the iron component comprises ferrihydrite (“ferrihydrite”) (Jaffe, see claim 9), iron oxide, elemental iron, a goethite, a nontronite, an iron-rich clay or mixtures thereof.  
	Regarding claim 6, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is aqueous-based (“wastewater”) (Jaffe, see claim 1).  
	Regarding claim 7, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is wastewater (“wastewater”) (Jaffe, see claim 1).    
	Regarding claim 8, Jaffe and Rasmussen teach the medium of claim 6 having a pH (“pH=2….pH=8”) (Jaffe, see ¶39 & Fig. 25A & B).  
	The examiner takes note of the fact that the prior art range having a pH of 2-8 completely encompasses the claimed range having a pH of 4-7. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 9, Jaffe and Rasmussen teach the medium of claim 1, wherein the medium is soil (“soil”) (Jaffe, see claim 1).  
	Regarding claim 10, Jaffe and Rasmussen teach the medium of claim 1, wherein the oxidant reduced by regeneration of Fe(III) from Fe(lI) forms a compound with Fe(II) in the medium (this step is considered inherent because Modified Jaffe teaches the claimed medium therefore should have same properties) (additionally by evidence of Hogen, iron reactions to form a compound; Hogen, see Figs. 1-2 and C11/L10-15).  
	Regarding claim 12, Jaffe and Rasmussen teach the medium of claim1, further comprising at least one additional contaminant selected from the group consisting of halogenated organic contaminants, chlorinated volatile organic compounds (“chlorinated volatile organic compounds”) (Jaffe, see ¶49), perchloroethylene (PCE), trichloroethylene (TCE), trichloroethane, dichloroethane, vinyl chloride, polychlorinated biphenyls, fuel constituents, benzene, ethylbenzene, toluene, xylene, phenanthrene, methyl tert butyl ether, tertiary butyl alcohol, polyaromatic hydrocarbons, and ethylene dibromide.  
	Regarding claim 13, Jaffe and Rasmussen teach the medium of claim 1, wherein the Feammox bacterium is an Acidimicrobiaceae bacterium (“Acidimicrobiaceae Feammox bacterium”) (Jaffe, see claim 3).  
	Regarding claim 47, Jaffe and Rasmussen teach the medium of claim 10, wherein the compound is iron sulfide (FeS) (Ramssen by evidence of Hogen teaches FeS; Hogen, see Figs. 1-2 and C11/L9-15; iron sulfide will precipitate in the presence of iron and a sulfide (reduced from elemental Sulphur) which is shown in the reaction in Figs. 1-2 of Hogen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778